t c memo united_states tax_court alexander mitchell neth petitioner v commissioner of internal revenue respondent docket no 23160-08l filed date alexander mitchell neth pro_se matthew mendizabel for respondent memorandum opinion morrison judge in the respondent whom we refer to here as the irs notified petitioner alexander mitchell neth that respondent had filed a federal_tax_lien against his property the purpose of the lien filing was to collect neth’s unpaid income-tax liability for neth requested a collection hearing to contest the filing of the lien the request for a hearing was made on neth’s behalf by his lawyer herman j marino of chicago in the request marino gave no reasons for contesting the filing of the lien the irs assigned a hearing officer to hold the hearing the hearing officer scheduled a telephone conference call he called marino at the scheduled time but was unable to reach him marino and neth did not send the hearing officer any documents explaining why they were contesting the filing of the lien the hearing officer sustained the filing of the lien to challenge this determination neth filed a petition with the tax_court signing the petition himself neth claimed that marino’s failure to represent him before the hearing officer was unauthorized neth also claimed that marino advised him not to speak with the hearing officer directly neth requested that the court order the irs to hold a second hearing the irs moved for summary_judgment the irs argued that the hearing officer did not err in making the determination the irs’s motion was supported by an affidavit and other documents the irs did not directly address the significance of the unsworn statements made by neth in his petition that marino’s failure to represent neth before the hearing officer was unauthorized and marino had told neth that he should refrain from contacting the hearing officer directly we ordered neth to respond to the irs’s motion for summary_judgment because neth failed to respond we cannot simply adopt as true the facts that neth alleged in his petition neth is the opponent of a motion for summary_judgment he is obliged to submit affidavits or other documents demonstrating a genuine issue for trial rule d tax_court rules_of_practice and procedure when a motion for summary_judgment is made and supported as provided in this rule an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but such party’s response by affidavits or as otherwise provided in this rule must set forth specific facts showing that there is a genuine issue for trial if the adverse_party does not so respond then a decision if appropriate may be entered against such party applying the abuse-of-discretion standard to the uncontroverted facts we hold that the hearing officer did not err in sustaining the filing of the lien the hearing officer adequately considered all the issues that he was required to address in the hearing no additional issues were presented by neth or marino for the hearing officer to consider the allegations neth made in his petition are not supported as rule d tax_court rules_of_practice and procedure requires and therefore are inadequate to create a genuine issue for trial the irs’s motion for summary_judgment will be granted an appropriate order and decision will be entered
